956 F.2d 269
NOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Joseph Carl DICKERSON & Mary Elizabeth Dickerson,Plaintiffs-Appellants,v.UNITED STATES of America, Defendant-Appellee.
No. 91-5858.
United States Court of Appeals, Sixth Circuit.
Feb. 27, 1992.

Before RALPH B. GUY, Jr., ALAN E. NORRIS and BATCHELDER, Circuit Judges.
PER CURIAM.


1
Plaintiffs, Joseph Carl Dickerson and Mary Elizabeth Dickerson, appeal from various orders of the district court, including the one which granted summary judgment for defendant and dismissed plaintiffs' action.


2
Having carefully considered the record on appeal and the briefs of the parties, we conclude that the district court did not err in granting summary judgment to defendant.   Furthermore, the other issues raised by plaintiffs are totally without merit.


3
As the reasons why judgment should be entered for defendant have been articulated by the district court, the issuance of a written opinion by this court would be duplicative and serve no useful purpose.   Accordingly, the judgment of the district court is affirmed upon the reasoning set out by that court in its memorandum opinion of May 20, 1991.   All orders, rulings, judgments, and other conduct of the district court in this cause are affirmed.


4
We come now to the request of defendant that damages be awarded as the result of its having been required to defend a frivolous appeal.   The court determines that the appeal is frivolous and, pursuant to Fed.R.App.P. 38, awards damages to defendant in the amount of $500 together with single costs.